         Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Martha I. O. Mogaji

    v.                                   Civil No. 20-cv-249-JD
                                         Opinion No. 2021 DNH 008
Rosa Chan, et al.


                                 O R D E R

    Martha I. O. Mogaji, proceeding pro se, brought suit in the

District of Massachusetts against the owners of property where

she rented space for her restaurant.         She alleges that the

defendants interfered with her businesses and seized and damaged

her property.     The case was transferred to this court based on

venue.

    The defendants filed an answer and asserted a counterclaim

against Mogaji for breach of her lease.          The defendants also

raised affirmative defenses of a lack of subject matter

jurisdiction, res judicata, and contributory negligence.                The

magistrate judge held a preliminary pretrial conference to set a

discovery schedule and issued a scheduling order on August 18,

2020.    Mogaji has moved for an extension of time to file motions

for summary judgment and made other filings pertaining to

discovery, and the defendants have filed a response.
        Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 2 of 9



A.   Jurisdiction

     Federal courts are courts of limited jurisdiction and are

authorized to consider and decide only those cases that fall

within the scope of their jurisdiction.         Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).          For that

reason, a court “is duty-bound to notice, and act upon, defects

in its subject matter jurisdiction sua sponte.”          Spooner v. EEN,

Inc., 644 F.3d 62, 67 (1st Cir. 2011); Fort Bend County, Texas

v. Davis, 139 S. Ct. 1843, 1849 (2019).         If jurisdiction is

lacking, a court can proceed no further in the case.           Godin v.

Schencks, 629 F.3d 79, 83 (1st Cir. 2010).

     In their answer, the defendants raised an issue about a

defect in subject matter jurisdiction in this case, arguing that

the amount in controversy requirement is not satisfied.             The

plaintiff, as the party who invoked this court’s jurisdiction,

bears the burden of showing that jurisdiction exists.           Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992).

     In her amended complaint, Mogaji asserts that subject

matter jurisdiction exists based on diversity of citizenship

under 28 U.S.C. § 1332.      To meet her burden, Mogaji must show

that her citizenship is diverse from every defendant’s

citizenship and that the amount in controversy meets or exceeds

$75,000.   § 1332(a).



                                     2
         Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 3 of 9




    1.     Diversity

    Mogaji has alleged that she is a citizen of Massachusetts

and that the defendants are citizens of New Hampshire.             The

defendants do not dispute those allegations.          Two of the

defendants, however, are entities rather than natural persons.

    As alleged, one defendant is Nan King Restaurant.              In their

answer, the defendants identified Nan King Restaurant as the

former name of a New Hampshire corporation, TRC Enterprise,

Inc., which has been dissolved.           A corporation is a citizen of

every state in which it is incorporated.           § 1332(c)(1).    If, as

alleged, the corporation was dissolved, it may nonetheless

remain as a party for purposes of this suit.           See, e.g.,

Dowgiert v. Hagopian, 2013 WL 1191896, at *1-*3 (D.N.H Mar. 22,

2013).

    The other defendant entity is the TRC Trust, which the

defendants identify as a New Hampshire Realty Trust that owns

commercial real estate in New Hampshire.           A trust, as an

unincorporated entity, has the citizenship of each of its

members.    Americold Realty Trust v. Conagra Foods, Inc., 136 S.

Ct. 1012, 1016-17 (2016).       The members of TRC Trust have not

been identified.       Therefore, the complaint does not provide

allegations that show the parties are diverse.



                                      3
         Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 4 of 9



    2.     Amount in Controversy

    To support disputed jurisdiction under § 1332(a), the

plaintiff must allege facts to show that it is not a legal

certainty that the amount in controversy is less than $75,000.

Abdel-Aleem v. OPK Biotech LLC, 665 F.3d 38, 42 (1st Cir. 2012).

To carry that burden, the plaintiff must allege specific facts

in an amended complaint or provide supporting affidavits to

substantiate the amount in controversy.          Id.   The court will

dismiss the action if “it is apparent to a legal certainty, that

the plaintiff was never entitled to recover a sum equal to, or

in excess of, the jurisdictional minimum.”          Esquilin-Mendoza v.

Don King Productions, Inc., 638 F.3d 1, 4 (1st Cir. 2011).

    In the amended complaint, Mogaji alleges that the amount in

controversy is more than $75,000 because “[t]he Damages were

commercial properties of Forsyte Von Buren; Fharahs African

Restaurant; Softcharms Beauty Studio; Plaza Prints & Design

Studio, and Convenience Depot Store.”         Doc. no. 4, at *4.        She

further alleges that one defendant, Rosa Chan, stood in front of

the business and told the customers that there were issues with

the businesses, which caused customers to leave and caused five

established businesses to suffer.         She alleges that Chan

supported other tenants in telling Mogaji “that Blacks were not

welcomed in their neighborhood [and] that [Mogaji] should leave

so they may move to [her] position in the premises.”            Doc. no.

                                      4
         Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 5 of 9



4, at *5. Chan also ignored her complaints about trash being

thrown in front of the businesses and cars being parked in front

of them.    She further alleges that she could not obtain town

permits because the defendants would not sign the necessary

forms.

    Mogaji’s allegations on their face do not provide

sufficient information to determine the amount in controversy.

Therefore, Mogaji must provide additional information, either in

the form of an amended complaint or through an affidavit, that

provides specific factual allegations about the harm and

injuries she claims and the amount of damages she seeks.                Among

other relevant facts, Mogaji shall allege facts showing her

relationship to the businesses she alleges were harmed, the

businesses’ status, meaning whether they are incorporated or

not, the amounts she alleges that the businesses lost due to the

defendants’ actions, and the causes of any other losses or

damages that she is seeking.



    3.     State Court Decision

    Mogaji also challenges a state court decision that granted

the defendants a writ of possession, which she alleges was

affirmed on appeal.      To the extent Mogaji seeks to overturn a

state court decision, that claim is barred by the Rooker-Feldman

doctrine, because federal courts lack jurisdiction to review and

                                      5
         Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 6 of 9



overturn state court judgments.           See Tyler v. Supreme Judicial

Court of Massachusetts, 914 F.3d 47, 50 (1st Cir. 2019).                Mogaji

shall provide specific factual allegations to clarify her claim

so that the court may determine whether jurisdiction exists to

consider the claim.



    4.     Parties

    Mogaji is the only plaintiff in this case.            It appears,

however, that she is alleging harm to five businesses.            She has

not alleged whether those businesses are corporations,

partnerships, or other unincorporated entities.           She also has

not alleged what relationship she has to the businesses.

    The court’s jurisdiction is limited to cases or

controversies, meaning “a live dispute between adverse parties.”

Carney v. Adams, 141 S. Ct. 493, 498 (2020).           One aspect of a

live dispute is that a party must have standing to bring the

suit.   Id.   A party has standing to bring suit only if that

party has suffered an actual injury that is traceable to the

defendants and would be redressable by a favorable ruling in

this case.    Id.

    In order to show that she has standing to bring the claims

she alleges, Mogaji must provide facts about the businesses that

she alleges were harmed.       If the businesses are corporations,

they, but not Mogaji, have standing to bring the claims.                If

                                      6
        Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 7 of 9



they are other unincorporated entities, Mogaji may have

standing, depending on her ownership or interest in the

businesses.   Therefore, Mogaji shall provide sufficient

information for the court to determine who the party or parties

in interest are in this suit.

     In response to an amended complaint or an affidavit filed

by Mogaji, the defendants may move to dismiss for lack of

subject matter jurisdiction or file notice that they agree that

subject matter jurisdiction exists.        In either case, the

defendants shall provide sufficient information about the Nan

King Restaurant and the TRC Trust to determine whether diversity

of citizenship exists.



B.   Other Pending Matters

     Because of the jurisdictional issue, the discovery schedule

established by the order, document no. 20, issued on August 18,

2020, is vacated.     A new discovery schedule will be established

if the court has jurisdiction to proceed in this case.           As a

result of the jurisdictional issue, the deadline for filing

motions for summary judgment is vacated, which renders Mogaji’s

motion for an extension of time moot.        The requirement to file a

joint statement regarding the status of discovery is also

vacated.



                                     7
       Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 8 of 9



    In addition, Mogaji has filed discovery that she propounded

to the defendants.    Discovery is conducted between the parties

and is not filed with the court unless relief is requested

pursuant to Federal Rule of Civil Procedure 37.         The discovery

procedures are provided in Federal Rules of Civil Procedure 26

through 37.   Although Mogaji is proceeding pro se, she must

comply with the Federal Rules of Civil Procedure and the Local

Rules in this district.     LR 4.3(b).    Therefore, the discovery

that Mogaji has filed is struck from the record.



                               Conclusion

    For the foregoing reasons, the plaintiff’s motion to extend

the summary judgment deadline (doc. no. 21) is denied as moot.

    The discovery materials filed by the plaintiff (documents

nos. 22 and 23) are struck.

    On or before February 3, 2021, the plaintiff shall file an

amended complaint or an affidavit that alleges specific facts to

address the amount in controversy requirement, information about

the four businesses allegedly harmed by the defendants’ actions,

and the claim that challenges the state court decision, as is

provided in this order.




                                    8
        Case 1:20-cv-00249-JD Document 25 Filed 01/12/21 Page 9 of 9



      The defendants shall file their response within fourteen

days after the plaintiff’s filing.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
January 12, 2021

cc:   Martha I. O. Mogaji, pro se.
      Counsel of record.




                                     9
